                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION


EDDIE BRILEY                                                              PLAINTIFF

v.                            No: 5:18-cv-00208 BRW


EDWARD ADAMS, et al.                                                      DEFENDANTS


                                         JUDGMENT

       Based on the order filed today, judgment is entered dismissing this case without

prejudice.

       IT IS SO ORDERED this 28th day of May, 2021.

                                                         Billy Roy Wilson_________________
                                                         UNITED STATES DISTRICT JUDGE
